Citation Nr: 0019806	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-13 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
genital herpes.

2.  Entitlement to service connection for chronic low back 
disability.

3.  Entitlement to service connection for chronic skin 
disorder of the scalp, including dandruff.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1959 to 
December 1962, and active air service from August 1971 to 
August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Waco Regional Office 
(RO) rating decisions which in May 1995 denied increased 
ratings for the service-connected migraine headaches (rated 
10 percent disabling), gouty arthritis (rated 
noncompensable), and left ear hearing loss (rated 
noncompensable), granted service connection for a 
gastrointestinal disability assigning it a 10 percent rating, 
and denied service connection for chronic low back 
disability, skin disorder of the scalp (including dandruff), 
anxiety disorder, and carpal tunnel syndrome, and in August 
1996 granted service connection for genital herpes, assigning 
it a noncompensable rating.

By RO decision in August 1996, service connection was granted 
for anxiety disorder, and a 10 percent rating was assigned, 
rendering the service connection claim moot as a full grant 
of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); also, the rating of the service-connected 
migraine headaches was increased from 10 to 30 percent and 
the rating of gouty arthritis was increased from 0 to 20 
percent; the status of the remaining service connection and 
increased rating claims appealed by the veteran, identified 
above, remained unchanged.  By letter received at the RO in 
October 1996, the veteran indicated that the only issues with 
which he continued to disagree were the noncompensable rating 
assigned his service-connected genital herpes and the denial 
of service connection for chronic low back disability and 
skin disorder of the scalp (including dandruff).  Therefore, 
the issues listed on the title page above are the only issues 
now on appeal.  See 38 C.F.R. § 20.204 (1999).

FINDINGS OF FACT

1.  The veteran's service-connected genital herpes is 
manifested by intermittent periods of flare-up of symptoms 
(occurring about 6 times a year and lasting 2 weeks in 
duration) productive of painful, erythremic, and erupting 
ulcers in the areas of the penis, scrotum, and anus; there is 
no evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.

2.  It is plausible that his chronic low back disability may 
have developed during active service.

3.  It is also plausible that the skin disorder involving the 
veteran's scalp may have developed during active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 10 percent rating for 
genital herpes have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7806 (1999).

2.  The claim of service connection for chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of service connection for chronic skin disorder 
of the scalp is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of a compensable rating for the service-
connected genital herpes is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the rating 
assigned by the RO following a grant of service connection.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  As the claim is 
well grounded, VA has a duty to assist in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for genital herpes was granted by RO 
decision in August 1996, and a noncompensable rating was 
assigned.  That decision was based on the veteran's service 
medical records and a May 1996 VA medical examination report 
diagnosing genital herpes.

At a March 1996 RO hearing, the veteran testified that he 
experienced intermitted episodes of recurrence of his genital 
herpes symptoms but was informed by physicians that there was 
no effective cure or treatment other than avoiding sexual 
intercourse during flare-ups of the condition and continuous 
use of medication. 

On VA medical examination in May 1996, the veteran reported 
intermittent recurrence of genital herpes.  On examination, 
there was no manifestation of genital herpes, but the 
examiner indicated that, from the recorded history, this was 
the condition that he had.  Genital herpes was diagnosed.

VA and private medical records from April 1988 to February 
1998 reveal frequent treatment for numerous symptoms and 
impairment.  In February 1996, the veteran reported a 3-day 
history of sores around his rectum, noting that this 
reoccurred, off and on, during the past 6 months; clinical 
assessment was herpes.

At a January 1998 Travel Board hearing, the veteran testified 
that his genital herpes symptoms flared-up about 6 times a 
year (lasting about 2 weeks in duration) and, during such 
episodes, he had painful and uncomfortable blisters on his 
penis, scrotum, and anus (which broke open and drained); 
during an active stage, the symptoms reportedly interfered 
with his ability to walk.  He testified that his treatment 
consisted of ointments, keeping the affected areas clean, and 
abstaining from sexual intercourse during such flare-ups.  

On VA medical examination in February 1998, performed during 
exacerbation of the veteran's service-connected herpes (and 
accompanied by a color photograph depicting the affected 
area), he indicated that he had 3 episodes of herpes flare-up 
a year, manifested by blisters and burning pain on eruption 
of the blisters.  On examination, 3 small erythremic ulcers 
from erupted herpes vesicales, located on the left side of 
the anus were noted, but there was no evidence of systemic or 
nervous manifestations.  Herpes simplex, left side of anus, 
was diagnosed.

The veteran's service-connected genital herpes is rated by 
analogy under 38 C.F.R. § 4.118, Code 7806, eczema, and a 
noncompensable rating is assigned consistent with evidence of 
slight, if any, exfoliation, exudation or itching, if 
involving a non-exposed surface or small area.  Under Code 
7806, a 10 percent rating is applicable if there is evidence 
of exfoliation, exudation or itching, involving an exposed 
surface or extensive area; if exudation or itching is 
constant, there are extensive lesions, or marked 
disfigurement, a 30 percent rating may be assigned.

Based on the above, the Board finds that the evidence 
supports a 10 percent rating, and no more, for the veteran's 
service-connected genital herpes.  The entirety of the 
evidence indicates that he experiences intermittent episodes 
of flare-up of symptoms consisting of painful and ulcerating 
blistering in the areas of his penis, scrotum, and anus, 
productive of difficulty walking.  As the veteran indicated 
(and the credibility of his contention is presumed), such 
flare-ups occur about 6 times a year, each lasting about 2 
weeks in duration.  His disability was most recently examined 
by VA in February 1998, during an active stage of the 
disease, at which time the presence of 3 small erythremic 
ulcers from erupted herpes vesicales were noted in the anal 
area.  Accordingly, although an exposed surface or extensive 
area is not shown to be affected by the disease, the Board 
believes that the intermittent flare-ups of pain and 
impairment are consistent with a 10 percent rating under Code 
7806.  The benefit of the doubt is resolved in his favor.  
38 C.F.R. §§ 4.3, 4.7.  The entirety of the evidence does not 
indicate, nor has it been suggested by or on behalf of the 
veteran, that his herpes symptoms and impairment are 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement warranting a 30 percent 
rating under Code 7806.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be allowed on a presumptive basis 
for arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal an October 1962 
report of low back pain; on examination, lumbosacral strain 
was diagnosed.  In September and October 1971, he complained 
of low back pain but denied a history of identifiable trauma; 
October 1971 X-ray study of the lumbosacral spine showed no 
abnormality.  In July 1974, he reported twisting his back 
playing golf, resulting in low back pain.  In June 1980, he 
had lumbosacral spine pain which was unassociated with lower 
extremity numbness.  On medical examination in May 1981, he 
reported recurrent back pain.  On retirement medical 
examination in March 1987, no report or clinical finding 
referable to any symptom or impairment involving the low back 
was noted.

The service medical records document intermittent treatment 
for various dermatological symptoms involving various parts 
of the veteran's body; in April 1972, dandruff was diagnosed.  
In February 1979, seborrheic dermatitis was diagnosed.  In 
June 1982, it was again noted that he had dandruff.  In June 
1983, he reported a history of pruritic dermatitis on the 
back of his neck, denying known exposure to irritants.  On 
service retirement medical examination in March 1987, he did 
not report a history or contemporaneous dermatological 
symptoms involving the scalp, nor were any pertinent findings 
noted on clinical evaluation.

On VA medical examination in November 1987, the veteran 
reported experiencing painful low back, but no pertinent 
clinical findings were noted on examination.  At the time of 
the examination, no report or clinical findings referable to 
skin disorders of the scalp were indicated; examination of 
the skin, head, face, and neck was clinically "normal."

At a March 1996 RO hearing, the veteran testified that he 
received intermittent treatment for recurrent low back pain 
and strains since active service, noting that he reinjured 
his low back at work in September 1992.  Reportedly, the 
nature of low back symptoms and impairment was essentially 
the same since active service.  He testified that he received 
periodic medical treatment for dandruff since active service, 
noting the skin disorder of the scalp was diagnosed as 
seborrheic dermatitis in February 1979.  

On VA medical examination in May 1996, the veteran reported 
experiencing recurrent low back pain since active service.  
On examination, there was no evidence of fixed deformity or 
postural abnormality but muscle spasm in the lumbosacral area 
was noted; range of motion of the lumbosacral spine was 
reduced, and L4-5 compression by previous X-ray study was 
indicated.  Chronic low back pain was diagnosed.

On VA dermatological examination in May 1996, the veteran 
reported experiencing dandruff "all of his life."  At the 
time of the examination, there was no evidence of dandruff, 
but "life-long dandruff" was diagnosed.

VA medical records from September 1990 to January 1997 
document intermittent treatment for various symptoms and 
impairment and include a September 1990 X-ray study of the 
lumbosacral spine; the study was reported as "essentially 
normal."  

Clinical records from various medical care providers, 
including from the Texas Workers' Compensation Commission, 
Bergstrom Air Force Base (AFB), R. Simonsen, M.D., and the 
Austin Regional Clinic, dated from April 1988 to February 
1998, document frequent treatment for a multitude of 
symptoms, impairments, and disabilities, including recurrent 
low back pain and various dermatological manifestations.  
Symptoms and impairment involving the veteran's low back were 
reported and treated, intermittently, since September 1988; 
on examination in September 1989, he reported a 3-year 
history of recurrent low back pain.  In September 1992, he 
reported experiencing recurrent back pain since the 1980s; X-
ray study of the lumbosacral spine showed mild sclerosis of 
endplates at L5-S1.  The records show that he sustained 
numerous low back strains in August 1990 and thereafter, at 
times reporting prior histories of low back strains and, at 
other times, denying any prior histories low back problems.  
On initial medical examination following injury in September 
1992, he reported a history of similar injury two years 
earlier.  On medical examination in January 1993, he reported 
a history of two similar injuries to the low back prior to 
his at-work injury in September 1992.  In July 1994, Dr. 
Simonsen indicated that the veteran had lumbosacral disc 
syndrome.  A March 1995 magnetic resonance imaging (MRI) 
study of the  lumbar spine showed a small right-sided disc 
herniation at L5-S1.  

The above-identified medical records from April 1988 to 
February 1998 include an August 1991 report of use of Selsun 
lotion for seborrhea; on medical examination, mild seborrhea 
of the scalp was diagnosed.  In October 1991, the veteran 
reported having experienced transient rash over the entire 
body, beginning at the forehead; he noted that this happened 
before and that the rash was fading rapidly; on examination, 
drug reaction was diagnosed.  On examination of the skin in 
April 1992 (performed in conjunction with symptoms and 
impairment unrelated to the claimed dermatological disorder), 
there was no evidence of any abnormality.  In July 1995, he 
reported experiencing skin lesions on various parts of his 
body including the face.  

At the January 1998 Travel Board hearing, the veteran 
testified that he experienced recurrent low back pain and 
impairment since active service, noting that he never 
experienced any symptoms or problems prior to entering the 
service.  He indicated that he incurred recurrent trauma to 
the low back during service and thereafter (including in 
September 1992), but he was unable to recall the exact time 
of the initial injury.  He testified that he experienced 
recurrent skin problems involving the scalp since service and 
the condition, variously diagnosed as dandruff and seborrheic 
dermatitis, persisted over the years despite treatment with 
medication.  He indicated that the condition was not always 
in an active stage but pointed out that it was evident at the 
time of the hearing.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic low back disability and 
chronic skin disorder of the scalp (including dandruff) are 
well grounded as they are capable of substantiation.  
38 U.S.C.A. § 5107(a).  This finding is based on the 
veteran's assertion that he experienced recurrent low back 
pain and skin disorders of the scalp since active service, 
clinical evidence (during and after service) documenting 
treatment for low back impairment and dandruff, and recent 
clinical evidence showing low back disability.  Although 
dandruff (or any other skin disorder involving the scalp) was 
not evident at the time of VA medical examination in May 
1996, manifestations of some skin disorder of the scalp was 
evident at a Travel Board hearing in January 1998.  The Board 
notes that although the veteran is not competent to provide a 
medical diagnosis of a chronic disability, or to relate 
current disability to a specific cause, he is competent to 
state that he experienced personally observable symptoms in 
service.  See Cartright, 2 Vet. App. 24.


ORDER

A rating of 10 percent for the service-connected genital 
herpes is granted, subject to the law and regulations 
governing the payment of monetary awards.

The claim of service connection for chronic low back 
disability is well grounded.

The claim of service connection for chronic skin disorder of 
the scalp is well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim 
which includes a thorough VA examination.  See 38 U.S.C.A. 
§ 5107(b); Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Although chronic low back disability was diagnosed on VA 
medical examination in May 1996, the etiology of that 
disability is unclear.  As discussed above, recurrent low 
back strains and impairment were reported and treated during 
the veteran's active service period and thereafter, and he is 
shown to have sustained numerous injuries and trauma during 
post-service employment.  The presence of lumbosacral spine 
impairment was initially shown, by X-ray study, in September 
1992; although that study was performed following his at-work 
injury in September 1992, the impairment was identified as 
"mild sclerosis" rather than due to recent trauma.  Thus, 
the Board is of the opinion that a thorough VA orthopedic 
examination should be performed, in conjunction with the 
examiner's review of the entire pertinent evidence of record, 
to determine the nature and etiology of any chronic low back 
disability which may now be present.  Suttmann, 5 Vet. 
App. at 137.

With regard to the claimed skin disorder of the veteran's 
scalp, the evidence as a whole indicates that the pertinent 
symptoms and impairment may manifest themselves during 
certain times of the year and may be dormant during other 
times; some symptoms were evident, at times, during service 
and thereafter; the was no evidence of chronic disability on 
VA medical examination in May 1996, but symptoms consistent 
with dandruff were evident at the time of a Travel Board 
hearing in January 1998.  Thus, an attempt should be made to 
conduct a VA dermatological examination requested below 
during an active stage of the disability, see Ardison v. 
Brown, 6 Vet. App. 405 (1994).

Thus, the remaining issues on appeal are REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any low back 
disability and skin disorders of the 
scalp since service.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any chronic low 
back disability now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  The examiner should be 
asked to provide an opinion whether it 
is at least as likely as not that any 
low back disability found is causally 
related to service, keeping in mind the 
nature of the veteran's service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
low back pathology may be distinguished 
from post-service pathology, and if so, 
the examiner should be requested to 
explain such distinction).  If any of 
the above cannot be determined, the 
examiner should so state for the record.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any skin 
disorder of the scalp which may now be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination; the 
examination report must reflect the 
examiner's review of the claims folder.  
Any testing and/or clinical studies, 
deemed necessary, should be performed.  
The examiner is requested to provide an 
opinion as to the origin/etiology and 
likely date of onset of any skin 
disorder of the scalp, including whether 
it is at least as likely as not that 
there is a causal relationship between 
any such disorder and active service (to 
the extent possible, the examiner should 
be asked to comment on whether in-
service symptomatology may be 
distinguished from post-service 
symptoms, and if so, the examiner should 
be requested to explain such 
distinction), keeping in mind the nature 
and circumstances of the veteran's 
service.  If any of the foregoing cannot 
be determined, the examiner should so 
state for the record.

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

